DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 46 and 48-59 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Lynam (5076673) hereafter Lynam. 
 	Regarding claims 46 and 59, Lynam discloses in fig. 1 an electrochromic privacy window comprising: a first substantially transparent substrate (12) comprising a first electrochromic device (M1) disposed thereon (fig. 1); and a second substantially transparent substrate (16)  comprising a second electrochromic device (M2) disposed thereon (fig. 1); wherein the first and second substantially transparent substrates (12 and 16) are registered, one in front of the other (depicted in fig. 1), and the electrochromic window is configured to transition the first and second electrochromic devices to provide up to four optical states for the electrochromic window(fig. 1, col. 5, line 49 – col. 6, line 40); and wherein the electrochromic window is configured such that transitions in the first electrochromic device and/or the second electrochromic device are configured to complement each other and to minimize curtaining effect (col. 14, lines 4 – 36).

 	Regarding claim 48, Lynam discloses the electrochromic privacy window of claim 48, wherein the three additional optical states have:
i)    overall transmittance of between about 60% and about 90% (col. 18 and col. 19);
ii)    overall transmittance of between about 15% and about 30% (col. 18 and col. 19); and
iii)    overall transmittance of between about 5% and about 10%(col. 18 and col. 19).

 	Regarding claim 49, Lynam discloses the electrochromic privacy window of claim 46, in the form of an insulated glass unit, wherein at least one of the first and second electrochromic devices faces the interior region of the insulated glass unit (fig. 1, col. 5, line 49 – col. 6, line 40).
 	Regarding claim 50, Lynam discloses the electrochromic window of claim 46, wherein at least one of the first and second substantially transparent substrates comprises one or more of an ultraviolet absorbing and/or reflecting coating, an infrared absorbing and/or reflecting coating, and a low emissivity coating(fig. 1, col. 5, line 49 – col. 6, line 40).
 	Regarding claim 51, Lynam discloses the electrochromic window of claim 46, wherein each of the first and second electrochromic devices comprises an electrochromic layer comprising tungsten oxide or doped tungsten oxide and a counter electrode layer comprising nickel tungsten oxide(fig. 1, col. 5, line 49 – col. 6, line 40).
Regarding claim 52, Lynam discloses the electrochromic window of claim 51, wherein the counter electrode layer comprises tantalum(fig. 1, col. 5, line 49 – col. 6, line 40).

Regarding claim 53, Lynam discloses the electrochromic window of claim 46, wherein the up to four optical states include an optical state configured to provide transmittance through the electrochromic window of between about 0.1% and about 5% (fig. 1, col. 5 and col. 6).

 Regarding claim 54, Lynam discloses the electrochromic window of claim 46, further comprising a controller in electrical communication with the first electrochromic device and the second electrochromic device (fig. 1, col. 5 and col. 6).

 Regarding claim 55, Lynam discloses the electrochromic window of claim 54, wherein the controller is configured to cause sharing of electrical charge between the first electrochromic device and the second electrochromic device (fig. 1, col. 5 and col. 6).

 Regarding claim 56, Lynam discloses the electrochromic window of claim 54, wherein the controller comprises instructions for carrying out charge sharing operations between the first electrochromic device and the second electrochromic device (fig. 1, col. 5 and col. 6).

 Regarding claim 57, Lynam discloses the electrochromic window of claim 54, wherein the up to four optical states include at least four optical states (fig. 1, col. 5 and col. 6).

 Regarding claim 58, Lynam discloses the electrochromic window of claim 46, further comprising a sealing separator disposed between the first second substantially transparent substrate and the second substantially transparent substrate (fig. 1, col. 5 and col. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynam (5076673) hereafter Lynam in view of Pradhan (20120275008) hereafter Pradhan. 

 	Regarding claim 47 , Lynam discloses as set forth above in claim 46 but does not specifically disclose wherein the first and second electrochromic devices are entirely solid state. 
 	Pradhan teaches that in an electrochromic device it is desirable to have the first and second electrochromic devices are entirely solid state (par. [0093]) for the purpose of improving reliability, consistent characteristic, process parameter and device performance (par. [0093]).
  	Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have the first and second electrochromic devices of Lynam as modified by Pradhan have an entirely solid state since Pradhan teaches that in an electrochromic device it is desirable to have the first and second electrochromic devices are entirely solid state for the purpose of improving reliability, consistent characteristic, process parameter and device performance.
 
 	The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following “configured to”, “adapted for”, "adapted to", "can be", and "capable of" or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872